DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This is a Final Action in response to the Amendments/Remarks submitted on 02/22/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 13 discloses the newly added limitation “determining a plurality of sub-rules of the one or more sub-rules are satisfied” and responsive to determining a plurality of constants of the one or more constants are satisfied and determining the rule is satisfied responsive to determining each of the plurality of sub-rules is satisfied”, however it is unclear how the system is determining a plurality of sub-rules or constants from a sub-rule and a constant as required by the claim.  Noting that the claim comprises conditional limitations, it is 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)1-6, 8-13 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Asp (US PGPub 2017/0357225) .
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint 
Regarding claims 1, 8, and 15 Asp discloses a building management system for monitoring equipment status, the building management system comprising a processing circuit (abstract and [0077] Still referring to FIG. 4, BMS controller 366 is shown to include a processing circuit 404…) configured to:
a method for monitoring equipment status by a building management system (abstract);
a building management controller for monitoring equipment status, the building management controller comprising a processing circuit  (abstract and [0077] Still referring to FIG. 4, BMS controller 366 is shown to include a processing circuit 404…) configured to:
generate one or more constants for a piece of building equipment based on thresholds and device specific templates, wherein the constants are equation based relationships between values and thresholds ([0152] In some embodiments, fault detection rules 620 provide criteria that can be evaluated by meter fault detector 614 and scalable rules engine 606 to detect faults in the timeseries data. For example, fault detection rules 620 can define a fault as a data value above or below a threshold value. As another example, fault detection rules 620 can define a fault as a data value outside a predetermined range of values. The threshold value and predetermined range of values can be based on the type of timeseries data (e.g., meter  [0196] Referring now to FIG. 11, an object relationship diagram 1100 is shown, according to some embodiments. Relationship diagram 1100 is shown to include an entity template 1102, a point 1104, a timeseries 1106, and a sample 1108. In some embodiments, entity template 1102, point 1104, timeseries 1106, and sample 1108 are stored as data objects within memory 510, local storage 514, and/or hosted storage 516. Relationship diagram 1100 illustrates the relationships between entity template 1102, point 1104, and timeseries 1106. [0197] Entity template 1102 can include various attributes such as an ID attribute, a name attribute, a properties attribute, and a relationships attribute. The ID attribute can be provided as a text string and identifies a unique ID for entity template 1102. The name attribute can also be provided as a text string and identifies the name of entity template 1102. The properties attribute can be provided as a vector and identifies one or more properties of entity template 1102. The relationships attribute can also be provided as a vector and identifies one or more relationships of entity template 1102. [0198] Point 1104 can include various attributes such as an ID attribute, an entity template ID attribute, a timeseries attribute, and a units ID attribute. The ID attribute can be provided as a text string and identifies a unique ID for point 1104. The entity template ID attribute can also be provided as a text string and identifies the entity template 1102 associated with point 1104 (e.g., by listing the ID attribute of entity template 1102). Any number of points 1104 can be associated with entity template 1102. However, in some embodiments, each point 11104 is associated with a  [0201] Referring now to FIG. 12, a block diagram illustrating the operation of dashboard layout generator 518 is shown, according to some embodiments. Dashboard layout generator 518 is shown receiving points 1202, raw timeseries data 1204, and optimized timeseries data 1206. Points 1202 can include actual data points (e.g., measured data points), virtual data points (e.g., calculated data points) or other types of data points for which sample data is received at BMS 500 or calculated by BMS 500. Points 1202 can include instances of point 1104, as described with reference to FIG. 11. For example, each of points 1202 can include a point ID, an entity template ID, an indication of one or more timeseries associated with the point, and a units ID. Raw timeseries data 1204 can include the raw timeseries data collected or generated by data collector 512. Optimized timeseries data 1206 can include data rollup timeseries, cleansed timeseries, virtual point timeseries, weather point timeseries, fault detection timeseries, and/or other types of timeseries data which can be generated or processed by job manager 604.  See also [089], [0155]);
generate one or more sub-rules based on the one or more constants and one or more equipment points, wherein the sub-rules are equation based relationships between the one or more constants and the one or more equipment points (Paragraphs [0151]-[0154] discloses the system generating a sub-rule based on the data points received from the equipment being ; 
generate a rule based on the one or more sub-rules and the one or more equipment points, wherein the rule is an equation based relationship between the one or more sub-rules and the one or more equipment points and indicates whether the piece of building equipment is experiencing a fault (Paragraphs [0152]-[0155] discloses the system generating a rule based on the determination that a value of the data point is below or above a threshold (i.e. sub-rule), the system once determines that such a value is above or below a threshold, the system makes the determination that a fault is identified (i.e. rule). See also [089]-[093], [0173], [0174]);
receive one or more values associated with the one or more equipment points (Paragraphs [0041], [0091], [093], [0154] and [0161] discloses the system receiving values associated with equipment points.);
determine a constant of the one or more constants is satisfied responsive to determining the one or more values satisfy a threshold of the constant (Paragraphs [089], [0152] discloses the system making determination as if a value of the data point satisfies the threshold for that specific equipment point) ;
determine a sub-rule of the one or more sub-rules is satisfied responsive to determining the constant is satisfied  ( [089-093], [0152-0155] discloses the system enforcing the sub-rule of determining if the value is satisfied or not by comparing such value with the corresponding threshold).);
determine the rule is satisfied responsive to determining the sub-rule is satisfied ([0153]-[0155] discloses the system determining that an equipment is in fault (i.e. rule) based on the determination that the value received for the data point is above or below a threshold (sub-rule.  See also [089-093]) ; and
identify a fault in the piece of building equipment responsive to determining the rule is satisfied ( Paragraphs [089-093] [0153] discloses the identification of the fault in the piece of equipment based on the determination that the rule is satisfied).
Regarding claim 3 Asp discloses: 
wherein the processing circuit is further configured to determine one or more diagnostics based on the identified fault by:
identifying a diagnostic that corresponds to the sub-rule of the one or more sub-rules; and generating the diagnostic responsive to satisfaction of the sub-rule causing the rule to be satisfied and the fault to be identified ([0090] Automated measurement and validation (AM&V) layer 412 can be configured to verify that control strategies commanded by integrated control layer 418 or demand response layer 414 are working properly (e.g., using data aggregated by AM&V layer 412, integrated control layer 418, building subsystem integration layer 420, FDD layer 416, or otherwise). The calculations made by AM&V layer 412 can be based on building system energy models and/or equipment models for individual BMS devices or subsystems. For example, AM&V layer 412 can compare a model-predicted output with an actual output from building subsystems 428 to determine an accuracy of the model. [0091] Fault detection and diagnostics (FDD) layer 416 can be configured to provide on-going fault detection for building subsystems 428, building subsystem devices (i.e., building equipment), .
Regarding claims, 4, 11, and 17 Asp discloses:
wherein the processing circuit is configured to determine reasons for the fault occurring based on the sub-rule causing the rule to be satisfied and one or more fault reasons associated with the sub-rule ( [0090] Automated measurement and validation (AM&V) layer 412 can be configured to verify that control strategies commanded by integrated control layer 418 or demand response layer 414 are working properly (e.g., using data aggregated by AM&V layer 412, integrated control layer 418, building subsystem integration layer 420, FDD layer 416, or otherwise). The calculations made by AM&V layer 412 can be based on building system .
Regarding claims, 5 and 18, Asp discloses:
wherein the processing circuit is configured to: generate a plurality of rules based on the one or more sub-rules; determine each of the plurality of rules is satisfied responsive to the determination that the sub-rule is satisfied; determine a plurality of faults responsive to determining each of the plurality of rules is satisfied; and generate a plurality of diagnostics based on the plurality of faults ([0090] Automated measurement and validation (AM&V) layer 412 can be configured to verify that control strategies commanded by integrated control layer 418 or demand response layer 414 are working properly (e.g., using data aggregated by AM&V layer 412, integrated control layer 418, building subsystem integration layer 420, FDD layer 416, or otherwise). The calculations made by AM&V layer 412 can be based on building system energy models and/or equipment models for individual BMS devices or subsystems. For example, AM&V layer 412 can compare a model-predicted output with an actual output from building subsystems 428 to determine an accuracy of the model. [0091] Fault detection and diagnostics (FDD) layer 416 can be configured to provide on-going fault detection for building subsystems 428, building subsystem devices (i.e., building equipment), and control algorithms used by demand response layer 414 and integrated control layer 418. FDD layer 416 can receive data inputs from integrated control layer 418, directly from one or more building subsystems or devices, or from another data source. FDD layer 416 can automatically diagnose and respond to detected faults. The responses to detected or diagnosed faults can include providing an alert message to a user, a maintenance scheduling system, or a control algorithm configured to attempt to repair the fault or to work-around the fault. [0092] FDD layer 416 can be configured to output a specific identification of the faulty component or cause of the fault (e.g., loose damper linkage) using detailed subsystem inputs available at building subsystem integration layer 420. In other exemplary embodiments, FDD layer 416 is configured to provide “fault” events to integrated control layer 418 which executes control strategies and policies in  [0159] The fault duration can be indicated by the value of the data sample in the fault duration timeseries. Sample aggregator 608 can set the value of each data sample in the fault duration timeseries equal to the duration spanned by the consecutive data samples in fault detection timeseries 904 which were aggregated to form the aggregated data sample. Sample aggregator 608 can calculate the duration spanned by multiple consecutive data samples by subtracting the timestamp of the first data sample of fault detection timeseries 904 included in the aggregation from the timestamp of the next data sample of fault detection timeseries 904 after the data samples included in the aggregation. [0160] For example, if sample aggregator 608 aggregates the first two “Not in Fault” data samples of fault detection timeseries 904, sample aggregator 608 can calculate the duration of the aggregated data sample by subtracting the timestamp 2015-12-31T23:10:00 (i.e., the timestamp of the first “Not in Fault” sample) from the timestamp 2015-12-31T23:30:00 (i.e., the timestamp of the first “Fault” sample after the consecutive “Not in Fault” samples) for an aggregated duration of twenty minutes. Similarly, if sample aggregator 608 aggregates the final two “Fault” data samples of fault detection timeseries 904, sample aggregator 608 can calculate the duration of the aggregated data sample by subtracting the timestamp 2015-12-31T23:50:00 (i.e., the timestamp of the first “Fault” sample included in the aggregation) from the timestamp 2016-01-01T00:10:00 (i.e., the timestamp of the first “Not in Fault” sample after the consecutive “Fault” samples) for an aggregated duration of twenty minutes.).
Regarding claims 6, 13, Asp discloses:
wherein the processing circuit is configured to determine the rule is satisfied by:
determining a plurality of sub-rules of the one or more sub-rules are satisfied responsive to determining a plurality of constants of the one or more constants are satisfied; and determining the rule is satisfied responsive to determining each of the plurality of sub-rules is satisfied ([0091] Fault detection and diagnostics (FDD) layer 416 can be configured to provide on-going fault detection for building subsystems 428, building subsystem devices (i.e., building equipment), and control algorithms used by demand response layer 414 and integrated control layer 418. FDD layer 416 can receive data inputs from integrated control layer 418, directly from one or more building subsystems or devices, or from another data source. FDD layer 416 can automatically diagnose and respond to detected faults. The responses to detected or diagnosed faults can include providing an alert message to a user, a maintenance scheduling system, or a control algorithm configured to attempt to repair the fault or to work-around the fault. [0092] FDD layer 416 can be configured to output a specific identification of the faulty component or cause of the fault (e.g., loose damper linkage) using detailed subsystem inputs available at building subsystem integration layer 420. In other exemplary embodiments, FDD layer 416 is configured to provide “fault” events to integrated control layer 418 which executes control strategies and policies in response to the received fault events. According to an exemplary embodiment, FDD layer 416 (or a policy executed by an integrated control engine or business rules engine) can shut-down systems or direct control activities around faulty devices or systems to reduce energy waste, extend equipment life, or assure proper control response. [0153]-[0155] discloses the system determining that an .
Regarding claims 7, and 14, Asp discloses:
adjust the threshold of the constant ([0086] Demand response layer 414 can further include or draw upon one or more demand response policy definitions (e.g., databases, XML files, etc.). The policy definitions can be edited or adjusted by a user (e.g., via a graphical user interface) so that the control actions initiated in response to demand inputs can be tailored for the user's application, desired comfort level, particular building equipment, or based on other concerns. For example, the demand response policy definitions can specify which equipment can be turned on or off in response to particular demand inputs, how long a system or piece of equipment should be turned off, what setpoints can be changed, what the allowable set point adjustment range is, how long to hold a high demand setpoint before returning to a normally scheduled setpoint, how close to approach capacity limits, which equipment modes to utilize, the energy transfer rates (e.g., the maximum rate, an alarm rate, other rate boundary information, etc.) into and out of energy storage devices (e.g., thermal storage tanks, battery banks, etc.), and when to dispatch on-site generation of energy (e.g., via fuel cells, a motor generator set, etc.). [0089] Integrated control layer 418 can be configured to provide feedback to demand response layer 414 so that demand response layer 414 checks that constraints (e.g., temperature, lighting levels, etc.) are properly maintained even while demanded load shedding is in progress. The constraints can also include setpoint or sensed boundaries relating to safety, equipment operating limits and performance, comfort, fire codes, electrical codes, energy codes, and the like. Integrated control layer 418 is also logically below fault detection and diagnostics layer 416 and automated measurement and validation layer 412. Integrated control layer 418 can be configured to [0152] In some embodiments, fault detection rules 620 provide criteria that can be evaluated by meter fault detector 614 and scalable rules engine 606 to detect faults in the timeseries data. For example, fault detection rules 620 can define a fault as a data value above or below a threshold value. As another example, fault detection rules 620 can define a fault as a data value outside a predetermined range of values. The threshold value and predetermined range of values can be based on the type of timeseries data (e.g., meter data, calculated data, etc.), the type of variable represented by the timeseries data (e.g., temperature, humidity, energy consumption, etc.), the system or device that measures or provides the timeseries data (e.g., a temperature sensor, a humidity sensor, a chiller, etc.), and/or other attributes of the timeseries data. );
receive second one or more values associated with the one or more equipment points (Paragraphs [0041], [0091], [093], [0154] and [0161] discloses the system receiving values associated with equipment points.);
determine the constant of the one or more constants is satisfied responsive to determining the one or more values satisfy the adjusted threshold of the constant (Paragraphs [089], [0152] discloses the system making determination as if a value of the data point satisfies the threshold for that specific equipment point);
determine the sub-rule of the one or more sub-rules is satisfied responsive to determining the constant is satisfied  ( [089-093], [0152-0155] discloses the system enforcing the sub-rule of determining if the value is satisfied or not by comparing such value with the corresponding threshold).);
determine the rule is satisfied responsive to determining the sub-rule is satisfied ([0153]-[0155] discloses the system determining that an equipment is in fault (i.e. rule) based on the determination that the value received for the data point is above or below a threshold (sub-rule.  See also [089-093]);
and identify a second fault in the piece of building equipment responsive to determining the rule is satisfied (Paragraphs [089-093] [0153] discloses the identification of the fault in the piece of equipment based on the determination that the rule is satisfied).
Regarding claim 10, Asp discloses:
determining one or more diagnostics based on a fault by:
determining sub-rules and constants that the rule is based on that are responsible for indicating the fault; and 
generating a diagnostic based on the determined sub-rules and constant ( [0089] Integrated control layer 418 can be configured to provide feedback to demand response layer 414 so that demand response layer 414 checks that constraints (e.g., temperature, lighting levels, etc.) are properly maintained even while demanded load shedding is in progress. The constraints can also include setpoint or sensed boundaries relating to safety, equipment operating limits and performance, comfort, fire codes, electrical codes, energy codes, and the like. Integrated control layer 418 is also logically below fault detection and diagnostics layer 416 and automated measurement and validation layer 412. Integrated control layer 418 can be configured to provide calculated inputs (e.g., aggregations) to these higher levels based on outputs from more than one building subsystem. [0090] Automated measurement and validation (AM&V) layer 412 can be configured to verify that control strategies commanded by  [0157] Fault detection timeseries 904 can be used by BMS 500 to perform various fault detection, diagnostic, and/or control processes. In some embodiments, fault detection timeseries 904 is further processed by job manager 604 to generate new timeseries derived from fault detection timeseries 904. For example, sample aggregator 608 can use fault detection timeseries 904 to generate a fault duration timeseries. Sample aggregator 608 can aggregate multiple consecutive data samples of fault detection timeseries 904 having the same data value into a single data sample. For example, sample aggregator 608 can aggregate the first two “Not in Fault” data samples of fault detection timeseries 904 into a single data sample .
Regarding claims 12 and 18, Asp discloses:
generating a plurality of rules based on the one or more sub-rules;
determining a plurality of faults based on the plurality of rules and determining a length of time that each of the plurality of faults has been active; and generating a plurality of diagnostics based on the plurality of faults ([0157] Fault detection timeseries 904 can be used by BMS 500 to perform various fault detection, diagnostic, and/or control processes. In some embodiments, fault detection timeseries 904 is further processed by job manager 604 to generate new timeseries derived from fault detection timeseries 904. For example, sample aggregator 608 can use fault detection timeseries 904 to generate a fault duration timeseries. Sample aggregator 608 can aggregate multiple consecutive data samples of fault detection timeseries 904 having the same data value into a single data sample. For example, sample aggregator 608 can aggregate the first two “Not in Fault” data samples of fault detection timeseries 904 into a single data sample representing a time period during which no fault was detected. Similarly, sample aggregator 608 can aggregate the final two “Fault” data samples of fault detection timeseries 904 into a single data sample representing a time period during which a fault was detected. [0158] In some embodiments, each data sample in the fault duration timeseries has a fault occurrence time and a fault duration. The fault occurrence time can be indicated by the timestamp of the data sample in the fault duration timeseries. Sample aggregator 608 can set the timestamp of each data sample in the fault duration timeseries  [0159] The fault duration can be indicated by the value of the data sample in the fault duration timeseries. Sample aggregator 608 can set the value of each data sample in the fault duration timeseries equal to the duration spanned by the consecutive data samples in fault detection timeseries 904 which were aggregated to form the aggregated data sample. Sample aggregator 608 can calculate the duration spanned by multiple consecutive data samples by subtracting the timestamp of the first data sample of fault detection timeseries 904 included in the aggregation from the timestamp of the next data sample of fault detection timeseries 904 after the data samples included in the aggregation. ).
Regarding claims 13 and 19, Asp discloses:
wherein the processing circuit is configured to generate a diagnostic list comprising the plurality of diagnostics ordered based on the determined length of time that each of the faults associated with the respective diagnostic has been active ([0091] Fault detection and diagnostics (FDD) Iayer416 can be configured to provide on-going fault detection for building subsystems 428, building subsystem devices (i.e., building equipment), and control algorithms used by demand response layer414and integrated control Iayer418. FDD Iayer416 can receive data inputs from integrated control Iayer418, directly from one or more building subsystems or .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Asp (US PGPub 2017/0357225) in view of Drees (US PGPub 2011/0178977).
Regarding claims 14 and 20, Asp discloses alerting a user when a fault is detected ([056], and requesting an adjustment to the threshold for detecting faults based on the frequency of a fault alert [0111]), however does not explicitly disclose:
generating a work order based on the frequency of a fault alert.
Drees which is directed to a building management system configured to analyze faults in the building management system by evaluating data of building management system using a system of rules further teaches:
generating a work order based on the frequency of a fault alert ([0050] Action commands may be commands for relatively direct consumption by building subsystems 128, commands for other applications to process, or relatively abstract cross-subsystem commands. Commands for relatively direct consumption by building subsystems 128 can be passed through service bus adapter 322 to service bus 302 and to a subsystem adapter 314 for providing to a building subsystem in a format particular to the building subsystem. Commands for other applications to process may include commands for a user interface application to request .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to specifically generate a work order based the determination of a frequent fault alarm since such modification of the system of Asp is just a combination of well-known prior art elements that yield to predictable results such as allowing prioritization and for allowing a determination as to which faults are worthy of immediate investigation or which faults should be investigated during regular servicing rather than a special work request as disclosed by Drees [0063].
Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In the instant application Applicant’s scope its related to generating one constant for a piece of equipment based on thresholds and device templates, generate a sub-rule based on the constant and 
Regarding claim 5 and in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the use of a shared sub-rule in a plurality of different rules and determining that each of the plurality of rules is satisfied responsive to the shared sub-rule being satisfied.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Singh (US Patent Publication 2017/0108856) related to a system for a distributed rule based automated fault detection. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA C SANTOS-DIAZ/               Primary Examiner, Art Unit 3689